t c memo united_states tax_court jerry lee harvey petitioner v commissioner of internal revenue respondent docket nos filed date james d mcmaster for petitioner w robert abramitis for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in additions to and a penalty on petitioner's federal income taxes as follows docket no additions to tax_year deficiency sec_6653 b sec_6653 b sec_6654 sec_6661 dollar_figure dollar_figure --- dollar_figure --- big_number big_number --- big_number --- big_number big_number --- big_number -- big_number big_number --- big_number --- big_number big_number of the big_number dollar_figure interest due on dollar_figure big_number big_number of the big_number big_number interest due on dollar_figure docket no additions to tax penalty year deficiency sec_6653 sec_6654 sec_6661 sec_6663 a dollar_figure dollar_figure -- dollar_figure --- big_number big_number --- big_number --- big_number big_number dollar_figure --- -- big_number big_number big_number --- --- big_number --- big_number --- dollar_figure ‘for returns required to be filed after date and before date if the penalty under sec_6653 applies the penalty under sec_6653 b will also apply in an amount to be determined for returns required to be filed after date and on or before date if the penalty under sec_6653 a applies the penalty under sec_6653 b b will also apply in an amount to be determined docket no addition_to_tax year deficiency sec_6651 a dollar_figure dollar_figure all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the issues for decision are ' whether a plea agreement in mobile alabama between petitioner and the government precludes respondent from determining deficiencies in taxes owed by petitioner we hold it does not whether respondent's use of petitioner's cayman islands records was improper because it violated grand jury secrecy rules we hold it was not whether respondent's use of petitioner's cayman islands records was improper because it violated a treaty between the united kingdom and the united_states regarding cayman islands information we hold petitioner lacks standing to challenge any purported violation of the treaty whether respondent's use of petitioner's panamanian bank records was improper because it violated panamanian law or petitioner's fourth_amendment rights we hold it was not whether petitioner had unreported income for the years at issue as determined by respondent we hold he did whether petitioner is entitled to deductions for net operating losses for the years in issue we hold he is not whether petitioner is liable for additions to tax for fraud ‘these consolidated cases essentially relate to unreported income from narcotics_trafficking and unreported interest earned on that income docket no relates to years when the funds were located in the cayman islands docket no relates to years when the funds were located in panama and docket no relates to years when the funds were in the custody of the district_court for the southern district of florida before being transferred to the internal_revenue_service irs pursuant to sec_6653 for the years through and through and the fraud_penalty pursuant to sec_6663 for we hold he is whether petitioner is liable for additions to tax for underpayment of individual estimated_tax pursuant to sec_6654 for the years through and through we hold we lack jurisdiction for the years through however he is for the years through whether petitioner is liable for additions to tax for substantial_understatement pursuant to sec_6661 for the years and we hold he is whether petitioner is liable for an addition_to_tax for failure_to_file a timely return pursuant to sec_6651 for we hold he is some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in florida at the time he filed the petitions in these consolidated cases petitioner did not file a return for accordingly the fraud_penalty should be under sec_6651 for fraudulent_failure_to_file not under sec_6663 the latter section applies only where a return is filed see sec_6664 this is an error in form only and does not have a substantive effect on these cases cf 59_tc_207 findings_of_fact petitioner's background petitioner has an extensive background in all aspects of aviation petitioner has worked loading airplanes he also has a degree in aeronautic engineering and has served in the u s air force in addition petitioner has all obtainable pilot's licenses and aircraft mechanic's licenses including commercial pilot since the late 1960's petitioner has been engaged in the buying selling trading and leasing of aircraft between and petitioner engaged in these aircraft activities primarily outside the united_states in addition to conducting these activities petitioner was also flying as a commercial pilot during this time petitioner lived in various countries in approximately petitioner returned to the united_states to live and purchased a house pincite4 bob o link drive in hialeah florida petitioner had a large floor safe installed in his house into which he placed the cash that he had accumulated from his previous business dealings along with the money that he was generating from his current business dealings also in approximately in addition to his legitimate aircraft business transactions petitioner began leasing aircraft to bandits bandits are persons engaged in the smuggling of marijuana petitioner placed the money he earned from these activities into his floor safe along with his other funds essentially all of which he converted into cash in petitioner pled guilty to conspiracy to possess pounds of marijuana relating to a transaction in which he leased an airplane to persons smuggling marijuana petitioner did not file federal_income_tax returns for years prior to cayman islands bank account by date petitioner had accumulated approximately dollar_figure million in cash which was stored in the floor safe in his house at this time petitioner decided to relocate his cash from the floor safe in his house to a bank account in the cayman islands on date petitioner opened a personal bank account at the bank of nova scotia in the cayman islands making an initial cash deposit of dollar_figure the bank of nova scotia charged petitioner percent of the deposit because it was cash from february until date petitioner deposited a total of approximately dollar_figure million in cash from his floor safe into his cayman islands account thus petitioner retained approximately dollar_figure in cash in the floor safe to use for business and personal expenses approximately one-half of this money that was deposited in the cayman islands account was from activities related to leasing aircraft to persons engaged in the smuggling of marijuana the funds petitioner deposited into the bank of nova scotia were used to purchase interest-bearing certificates of deposit during and these certificates of deposit earned interest in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner intentionally omitted the interest earned on his money on deposit in the cayman islands account from his through federal_income_tax returns cayman islands corporations cayman aviation finance was a cayman islands corporation that petitioner used to buy and trade airplanes cayman aviation finance owned a mercedes benz that petitioner drove and a condominium in north carolina petitioner also had dollar_figure in an account at the bank of nova scotia titled in the name of cayman aviation finance which he considered his money kompas corp was another cayman islands corporation used by petitioner kompas corp owned a house located pincite n e 40th street in fort lauderdale florida petitioner acquired this house in or petitioner purchased the stock of kompas corp and left the title to the house in the corporation's name real_estate boats and airplanes petitioner owned various parcels of real_estate and several boats and airplanes in date petitioner purchased a dc-6 airplane no for dollar_figure he also expended dollar_figure for repairs to this airplane in in petitioner purchased a douglas dc7c airplane no for dollar_figure also on date petitioner purchased a piper aztec airplane for dollar_figure in date petitioner purchased a lear airplane no 97mj for dollar_figure on date petitioner also made a cash downpayment of dollar_figure on the purchase of a lear airplane no n1oovq in addition petitioner purchased a cessna l-19 airplane no n5229g for dollar_figure in in petitioner purchased a 28-foot cigarette boat for dollar_figure also in petitioner expended dollar_figure for repairs to a 35-foot cigarette boat which was sold for dollar_figure on date petitioner purchased certain real_property located in miriah north carolina for dollar_figure in petitioner purchased a house pincite seminole drive in fort lauderdale florida for dollar_figure this house was titled in the name intercontinental aircraft leasing petitioner moved into the house pincite seminole drive in late after his house pincite4 bob o link drive was machine gunned by drug dealers the only other asset intercontinental aircraft leasing owned was another house located pincite seminole drive fort lauderdale florida which was purchased in on date petitioner paid dollar_figure the balance due on the purchase of the house located pincite seminole drive petitioner's arrest in mobile alabama on date petitioner was arrested by federal authorities in mobile alabama and charged with possession of or conspiracy to possess a controlled substance the arrest stemmed from a transaction where petitioner was delivering big_number methaqualone tablets or quaaludes to mobile in exchange for approximately dollar_figure in cash on date petitioner hired thomas haas haas an attorney in mobile to represent him haas concluded that there was no defense either directly or indirectly to the charge and that he had no way of winning the case on trial at that time william kimbrough kimbrough was the u s attorney for the southern district of alabama the chief assistant u s attorney was william rudolph farve farve haas plea bargained with farve the u s attorney in mobile entered into a plea agreement with petitioner which was not reduced to writing whereby petitioner agreed to provide the -- - government with evidence testimony and cooperation in connection with an investigation in the southern district of florida see 869_f2d_1439 11th cir en_banc michael patrick sullivan sullivan an assistant u s attorney for the southern district of florida participated in creating the agreement in exchange for his cooperation petitioner would have the charges against him in mobile dismissed when the u s attorney in mobile received information that petitioner had satisfied his obligations under the plea agreement kimbrough filed a motion to dismiss the case that was then pending against petitioner in the southern district of alabama the charges against petitioner in mobile were ultimately dismissed on date petitioner's criminal tax investigation in florida in the criminal_investigation_division cid of the irs was investigating petitioner the cid_investigation of petitioner resulted in a federal grand jury investigation of petitioner in the southern district of florida as part of the grand jury investigation cid special_agent stanley r young iii young was designated agent of the grand jury for purposes of receiving analyzing and maintaining documents sought by the grand jury as part of its investigation in date grand jury subpoenas were served on petitioner by young seeking petitioner's personal records and his corporate records including those from the cayman islands petitioner did not produce any of the records in addition a grand jury subpoena was served on the bank of nova scotia for the records relating to petitioner's bank account in the cayman islands petitioner's cayman islands bank records were not produced pursuant to this subpoena on date petitioner removed all his funds at the bank of nova scotia in the cayman islands petitioner withdrew dollar_figure from his personal accounts and dollar_figure from the account of cayman aviation finance which petitioner considered his money the funds petitioner withdrew from the bank of nova scotia were eventually deposited into petitioner's accounts at the bank of credit and commerce international bcci in panama city panama petitioner's accounts at bcci were interest-bearing accounts during and petitioner earned interest on his funds deposited at bcci in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner intentionally omitted the interest earned on his money on deposit in panama at bcci from his through federal_income_tax returns petitioner did not report any of the interest he earned on the funds deposited at bcci during any taxable_year the government did eventually obtain petitioner's cayman islands records but not through grand jury subpoenas the records were obtained from the cayman islands government pursuant to the agreement concerning obtaining evidence from cayman islands with regard to narcotics activities date u s - u k i l m as extended the records were received by stephen snyder snyder an attorney in the tax_division of the department of justice snyder's office was located in washington d c however some of the responsibilities of his position entailed investigations in the southern district of florida immediately after snyder received the records he called young and had him fly to washington d c to pick them up young as agent of the grand jury accepted the records on behalf of the grand jury in the southern district of florida young brought the records back to florida with him and kept them ina locked security cabinet in his office in fort lauderdale thereafter young physically presented the records to the grand jury with a discussion and analysis using in part the cayman islands records the grand jury in the southern district of florida indicted petitioner in for criminal tax violations for the years through petitioner filed a motion to dismiss the indictment as a violation of the plea cooperation agreement which was agreed to in mobile alabama during the litigation of petitioner's criminal tax charges in florida the district_court for the southern district of florida held that petitioner was given both use and transactional immunity in his informal unwritten agreement with the government and the indictment charging criminal tax violations was dismissed see 651_fsupp_894 s d fla a divided panel of the court_of_appeals for the eleventh circuit affirmed see 848_f2d_1547 11th cir subsequently the court_of_appeals decided to rehear the case en_banc and vacated the panel opinion see 855_f2d_1492 1lith cir the court_of_appeals then held that even though petitioner was given use and transactional immunity in date the immunity grant did not prohibit prosecution for criminal tax violations allegedly committed in the years following the grant of immunity see 869_f2d_1439 11th cir en_banc petitioner was convicted of violating sec_7201 for his taxable_year petitioner's arrest in st louis missouri on date petitioner was arrested at an airport in st louis missouri by the cid of the irs the arrest was pursuant to a date indictment by a federal grand jury in st louis related to aircraft transactions with drug smugglers petitioner's arrest in st louis was unrelated to the grand jury and criminal tax prosecution in the southern district of florida following reversal of his initial conviction and remand 845_f2d_760 8th cir petitioner was convicted in the eastern district of missouri of conspiracy to impede the irs in collection of income taxes in violation of u s c sec_371 see 900_f2d_1253 8th cir at the time of his arrest petitioner had dollar_figure of u s currency in his possession along with three cashier's checks totaling dollar_figure the checks were payable to jerry l harvey and the purchaser of the checks was bill walker associates shortly after petitioner's arrest in st louis irs revenue_agent ken kibort kibort was assigned to investigate petitioner's potential civil tax_liabilities kibort received the assignment from his group manager and was handed a newspaper article about petitioner's arrest kibort's assignment was to investigate a potential termination_assessment against petitioner from the currency and checks in petitioner's possession at the time of his arrest it appeared to kibort that petitioner had sold an airplane to bill walker associates a bond detention hearing in connection with petitioner's st louis arrest was held on date the bond detention hearing was open to the general_public kibort attended petitioner's bond detention hearing and obtained a copy of a proffer that was submitted in evidence at the hearing the proffer was submitted by the government in support of a motion for detention and explained why petitioner was perceived as a flight risk kibort relied on the information obtained at the bond detention hearing and contained in the proffer as background information for petitioner's termination_assessment the proffer disclosed that petitioner had been indicted in fort lauderdale for income_tax evasion pursuant to sec_7201 for the years through and for filing a false return for pursuant to sec_7206 the indictment for the latter offense was based on his having indicated on the return that he did not have an interest in or authority over a foreign bank account during the tax_year the proffer also indicated that part of the underreported income for the years of the indictment was dollar_figure million of interest_income from cayman islands accounts in addition the proffer indicated that during the pendency of his criminal tax case in florida petitioner removed dollar_figure from his cayman aviation finance account and dollar_figure from six certificates of deposit at the bank of nova scotia in the cayman islands the proffer also chronicled petitioner's past experiences with law enforcement officials in addition the proffer indicated that petitioner was an adept pilot had experience with international travel possessed high-quality counterfeit identification and held property in corporate names kibort found this information he obtained at the bond hearing very significant in making a termination_assessment kibort's inquiry into petitioner's civil tax_liability did not end however with the information obtained from the proffer at the bond hearing kibort contacted bill walker associates which was a brokerage firm on st simons island georgia kibort learned that bill walker associates paid petitioner the three checks in his possession at the time of his arrest in addition to two other checks and some currency kibort also contacted an individual named rafael ellis hllis in oklahoma city oklahoma ellis represented a brazilian corporation that purchased the aircraft at issue ellis told kibort that petitioner wanted the purchase_price in currency ellis did not want to pay the purchase_price in currency so petitioner gave him the option of wire transferring the purchase_price to petitioner's bank account no ml-49 at bcci in panama petitioner also told ellis that his banker was an individual named syed aftab hussain hussain since kibort now knew the sale price of the aircraft from the checks and currency his next goal was to determine petitioner's basis in the aircraft kibort discovered the aircraft at issue had been purchased in oklahoma along with two other aircraft the purchase records indicated that there was a wire transfer of dollar_figure from bcci in panama in addition to dollar_figure in currency at the time of the termination_assessment however kibort did not know about the dollar_figure wire transfer from panama kibort knew only that three aircraft had been purchased and he allocated a purchase_price to the aircraft at issue for purposes of the termination_assessment based on the sale price and basis there was a profit on the aircraft at issue on date the irs made three termination assessments one against intercontinental jet inc intercontinental jet another against petitioner personally and a third against petitioner as a transferee of intercontinental jet petitioner challenged the termination assessments and kibort continued to work on the case petitioner went through the administrative level of appeals of the termination assessments and then petitioned the district_court for the southern district of florida regarding the assessments an open hearing regarding the termination assessments was held in west palm beach florida before the same judge that had heard petitioner's criminal tax prosecution in order to prepare for the hearing in florida kibort continued to follow up on several leads at petitioner's bond hearing kibort learned from young's testimony that petitioner had transferred money to panama kibort also learned that a dollar_figure check payable to petitioner from ellis was negotiated at bcci in panama furthermore kibort learned that when petitioner was arrested in st louis he had in his possession a business card of his banker hussain who was an employee of bcci and an address book that showed the account no ml-49 on one of the pages kibort also discovered through faa records that petitioner had sold another aircraft in for dollar_figure and dollar_figure of that was wired to bcci in panama to account no ml- all this information kibort was gathering was solely in preparation for the hearing regarding the termination assessments kibort was not working on anything related to petitioner's criminal tax prosecution the district_court upheld the termination assessments in date after the decision on the termination assessments was received kibort considered initiating a jeopardy_assessment that would cover the taxable years for which petitioner was under criminal tax investigation in order to do the jeopardy_assessment kibort needed the approval of several high officials in the irs including someone representing the collection_division the collection_division would want assurance that the assessment would result ina high probability of collection kibort went to the irs district_counsel in st louis and discussed with him whether the irs could reach petitioner's money in panama through a domestic branch of bcci the st louis district_counsel referred kibort to jim springer springer at the department of justice springer had just finished a similar case where overseas funds were sought from an international bank through a domestic branch springer advised kibort that he would send him information regarding that action springer was also familiar with petitioner while petitioner's criminal tax prosecution in florida was pending petitioner filed a motion opposing admission in evidence of foreign records specifically records regarding petitioner obtained from the government of the cayman islands the government opposed petitioner's motion attached to the government brief in opposition was a list of paid bank drafts from petitioner's bank accounts at the bank of nova scotia in the cayman islands the final bank draft was paid on date to the canadian imperial bank of commerce in the amount of dollar_figure also attached to the brief was a date letter to the manager of the bank of nova scotia signed by petitioner that stated please forward to bruce campbell co a draft in favour of canadian imperial bank of commerce for the sum of ussbig_number the balance on the account should be handed to the bearer of this letter in cash these sums represent the six certificates of deposit held at your branch and which mature today bruce campbell co was the law firm petitioner used in the cayman islands in addition attached to the brief was a copy of the referenced check payable to the canadian imperial bank of commerce springer had a copy of this brief and sent it to kibort in date to make the jeopardy_assessment kibort also needed to obtain the permission of the cid kibort needed permission from the cid to ensure that he was not taking any_action that would harm the pending criminal case kibort flew to florida to meet with young revenue_agent charlie parenteau parenteau and others the meeting entailed solely a presentation by kibort as to what he proposed to do as a computation to determine a liability young parenteau and the others present at the meeting did not provide kibort with any information the cid approved the jeopardy_assessment on date the assessment was made and levies were served against bcci branches in miami and new york kibort computed the tax for the jeopardy_assessment using in part the expenditures method based on the list of the paid bank drafts attached to the brief he received from springer kibort also relied on young's testimony at the bond hearing in st louis and the proffer in addition kibort relied on a brief filed in the court_of_appeals for the eleventh circuit which dealt with the dismissal of petitioner's criminal tax indictment all the information kibort used to make the jeopardy_assessment was public record the jeopardy_assessment like the termination_assessment was litigated it proceeded through an administrative level of appeals and was then petitioned to the district_court for the southern district of florida the district_court held that the jeopardy_assessment was reasonable see 730_fsupp_1097 s d fla kibort was also involved in issuing the notice_of_deficiency for the years through the principal difference of this calculation from the calculation for the jeopardy_assessment was that certain expenditures were added to unreported income that were either unexplained or cash none of the information kibort used came from young snyder or parenteau unless it was public record bcci returns petitioner's funds to the united_states bcci deposited dollar_figure of petitioner's money into the registry of the district_court for the southern district of florida in date to find out whether this represented all of petitioner's funds in panama kibort and others requested petitioner's bank records from bcci special_agent pamela l mccullough mccullough of the u s customs service had been participating in criminal investigations concerning manuel antonio noriega noriega of panama and others in narcotics_trafficking and money laundering these investigations led to two indictments against noriega and others including bcci in the district_court for the middle district of florida in tampa following the investigations as part of a plea agreement bcci agreed to assist the government in obtaining banking records maintained in panama in approximately date mccullough went to panama and presented the panamanian government with an affidavit to obtain the records of noriega and others including petitioner mccullough included the request for petitioner's records at the request of an irs cid agent petitioner's records were obtained from bcci and were used to make the determinations in the notice_of_deficiency issued to him for the years through the dollar_figure returned by bcci was deposited by the clerk of the court for the southern district of florida into an interest-bearing account at nationsbank in date the irs received pursuant to an order of the district_court a total of dollar_figure from the nationsbank account consisting of the dollar_figure originally received from bcci together with accrued - - interest in the amount of dollar_figure the dollar_figure received by the irs during was applied to petitioner's unpaid tax assessments petitioner was sent a form combined tax statement by nationsbank it was addressed jerry lee harvey n w 84th avenue fort lauderdale fl this form states that petitioner earned interest in the amount of dollar_figure during petitioner did not report this income opinion issue petitioner's plea agreement petitioner asserts that his plea agreement in mobile alabama bars the government from collecting any taxes on the cayman islands funds he had accumulated before the agreement petitioner's argument is that his agreement gave him prospective civil tax immunity from the interest earned on the fruits of his drug-trafficking career petitioner has advanced this argument unsuccessfully in the past to summarize petitioner accumulated substantial amounts of money as a drug trafficker he deposited this money in clandestine accounts in the cayman islands where it earned a considerable amount of interest petitioner intentionally did not report this interest_income on any federal_income_tax return when petitioner was arrested in mobile alabama he entered into a plea agreement in which he cooperated with the government pursuant to this agreement petitioner told federal authorities about his financial dealings including the existence of funds in the cayman islands petitioner's plea agreement has already been the subject of extensive litigation in finding the jeopardy assessments for through against petitioner reasonable and the amount assessed appropriate under the circumstances the district_court for the southern district of florida held this court does not accept petitioner's contentions that his grant of immunity estops the government from making jeopardy assessments for civil tax_liabilities against the taxpayer for ease of analysis the assessments can be divided between pre- immunity and post-immunity tax years the eleventh circuit has determined that the grant of immunity does not encompass tax years subsequent to and that petitioner is not immune from criminal prosecution for tax_evasion for post-immunity tax years harvey f 2d pincite in light of the fact that the immunity agreement does not even extend to tax years after there is no question that the grant of immunity does not preclude the service from making assessments for the tax years through as for and the trial judge in 651_fsupp_894 s d fla rev'd 869_f2d_1439 11th cir originally held that there was immunity from criminal prosecution for tax_evasion for these years but has subsequently determined that at least for purposes of a termination_assessment the grant of immunity did not include civil matters harvey v united_states case no s d fla date given the limited effect of judicial review of a jeopardy_assessment pursuant to sec_7429 this court will adopt this well-reasoned approach for purposes of this jeopardy review the grant of immunity does not preclude the government from making assessments for civil tax_liabilities for the years and harvey v united_states f_supp pincite5 - - petitioner relies on a footnote in the en_banc opinion of the court_of_appeals for the eleventh circuit for the proposition that his plea agreement bars respondent from pursuing any taxes he failed to pay on his cayman islands funds before date in the en_banc review of his criminal tax indictment in florida the court_of_appeals stated the government at least implicitly has come to recognize that the immunity agreement bars any prosecution for tax_evasion allegedly committed before september of the date of the immunity agreement or any other legal action such as forfeiture that might arise from violations that allegedly took place before the immunity agreement harvey got a fresh_start in including his cayman islands money united_states v harvey f 2d pincite n petitioner argues that this footnote from the opinion of the court_of_appeals in his criminal tax case prevents respondent from pursuing any taxes he failed to pay on his cayman islands funds before date the date of the immunity agreement petitioner further argues that the full extent of his agreement especially as it relates to civil tax_liabilities after date needs to be addressed in these proceedings petitioner's agreement does not encompass tax years after see united_states v harvey f 2d pincite harvey v united_states f_supp pincite accordingly respondent is not precluded from pursuing taxes for the years after by petitioner's agreement furthermore respondent is not precluded from pursuing taxes for the years and by petitioner's agreement the judge who originally dismissed petitioner's criminal tax indictment in the southern district of florida also subsequently held that for purposes of the termination_assessment petitioner's agreement did not include immunity from civil taxes see harvey v united_states f_supp pincite a second judge for the southern district of florida also held that petitioner's agreement did not include civil tax immunity for and for purposes of the jeopardy assessments see id when the district_court reviewed petitioner's jeopardy assessments it had the benefit of weighing the en_banc opinion of the court_of_appeals for the eleventh circuit in its determinations the district_court did not hold that the footnote on which petitioner now relies prevented respondent from pursuing taxes for and in addition the then u s attorney for the southern district of alabama kimbrough testified at trial that he did not have the authority to compromise petitioner's civil liability for federal taxes and did not discuss any immunity from such taxes with petitioner or his attorney haas kimbrough testified that in making the immunity agreement petitioner's obligation to pay taxes was not something that he considered sullivan the assistant u s attorney for the southern district of florida who participated in creating petitioner's agreement likewise testified that he did not have the authority to compromise or grant immunity from federal taxes accordingly petitioner's agreement does not prevent respondent from determining deficiencies in petitioner's income taxes for and issue grand jury secrecy and fed r crim p e petitioner asserts that respondent improperly used grand jury information in violation of rule e of the federal rules of criminal procedure petitioner asserts that this information formed the direct basis for the jeopardy assessments and notice_of_deficiency for the taxable years through and indirectly led to the notices of deficiency involving the taxable years through and during the criminal tax proceedings in the southern district of florida petitioner's cayman islands records were obtained and presented to the federal grand jury petitioner asserts that information regarding his cayman islands accounts was improperly disclosed and then used by respondent generally matters occurring before a federal grand jury may not be disclosed see fed r crim p e petitioner contends that respondent's determinations are based on information that was improperly obtained in violation of rule e of the federal rules of criminal procedure petitioner has made this argument before in upholding the jeopardy assessments the district_court for the southern district of florida stated this court finds no merit in petitioner's contentions that the jeopardy assessments should be barred because the internal_revenue_service relied on grand jury information purportedly disclosed in violation of rule e of the federal rules of criminal procedure the federal rules of criminal procedure provide for disclosure of grand jury information to a government attorney conducting criminal matters fed r crim p e a c it is axiomatic that this grand jury information is properly revealed during a criminal proceeding furthermore rule e does not restrict the use of grand jury information which has been publicly disclosed in open court the grand jury information relied upon in making the jeopardy_assessment in this case was disclosed in the bond detention hearing at the pre-kastigar hearing and in various other aspects of criminal proceedings there is no evidence that these disclosures were improper furthermore the majority of the information relied upon in making the assessments has been incorporated in a published decision harvey v united_states f_supp pincite8 we agree with the conclusions of the district_court for the southern district of florida kibort's primary source of information for the determinations was the proffer and testimony from the bond detention hearing in st louis as well as a brief filed in petitioner's criminal case in florida all of this information was part of the public record the fact that petitioner failed to object to the disclosure of this information at the bond detention hearing or various other proceedings - - before the district courts vitiates his belated objection now see gavosto v commissioner tcmemo_1994_481 we hold that there was no improper disclosure or use of grand jury information by respondent issue cayman islands treaty violation petitioner asserts that respondent improperly used information that was obtained from the government of the cayman islands in violation of an agreement between the united_states and the united kingdom evidence concerning petitioner's bank accounts in the cayman islands was obtained pursuant to the agreement concerning obtaining evidence from cayman islands with regard to narcotics activities date u s -u k i l m as extended petitioner challenges the use of this evidence by asserting a violation of the agreement petitioner's bank records in the cayman islands were originally obtained for use in the criminal tax case in florida in order to obtain these records under the terms of the swe note that fed r crim p e orders were later issued hugh g isley jr isley was originally petitioner's attorney in these proceedings when isley began representing petitioner he had no information or records for petitioner and was attempting to obtain any records he could in date the district courts for the southern district of florida and the fastern district of missouri issued fed r crim p e orders allowing the grand_jury_material gathered against petitioner to be used by both petitioner and respondent in these cases agreement the attorney_general of the united_states was required to certify that the records were for use in the grand jury proceedings in florida involving petitioner furthermore the attorney_general had to certify that the records would not be used or disclosed for any purposes other than the resolution of matters encompassed by the agreement without the written consent of the government of the cayman islands through the cayman attorney_general petitioner argues that neither the criminal tax prosecution in missouri nor the instant civil tax proceedings are matters encompassed by the agreement e narcotics activities therefore petitioner argues the written consent of the government of the cayman islands was required for disclosure of the records thus petitioner asserts that since there was no written authorization it was improper to use the records for any purpose other than the investigation conducted by the federal grand jury in florida the district_court for the southern district of florida has addressed this argument as well in upholding the jeopardy_assessment the district_court stated neither are the jeopardy assessments prohibited on the grounds that they are based on documents which petitioner asserts were obtained in violation of a treaty with the cayman islands united_states citizens do not have standing to challenge purported violations of this treaty because the agreement did not create any rights for united_states citizens 829_f2d_849 9th cir petitioner a united_states citizen has no standing to challenge any purported violation of the cayman islands treaty harvey v united_states f_supp pincite see also 829_f2d_849 9th cir united_states v trupin no cr s d n y date we agree with the conclusions of the district_court for the southern district of florida we hold that petitioner lacks standing to challenge any purported violation of the cayman islands treaty issue panamanian law and fourth_amendment violations petitioner argues that his bcci bank records were obtained in violation of panamanian law therefore petitioner argues respondent's use of the records in making the determinations is prohibited petitioner's records were obtained from bcci pursuant to a request by an agent of the u s customs service petitioner asserts that the request failed to meet the requirements for production of the records under panamanian law in broad strokes petitioner argues that the records can be produced only when evidence of drug trafficking and linkage between the trafficking and specific funds in panamanian banks is shown petitioner also states that this evidence must include the statement of at least two investigators sworn to in person in panama petitioner asserts that the request did not satisfy these requirements petitioner asserts that pursuant to panamanian law he has standing to challenge the manner in which the records were obtained we disagree the article of law under which petitioner claims to have standing refers to all nationals and foreigners living under panamanian jurisdiction which does not include petitioner accordingly petitioner lacks standing to challenge any purported violation of panamanian law cf united_states v mann supra pincite harvey v united_states f_supp pincite we hold respondent's use of petitioner's bcci records was not improper petitioner also argues that the government violated his rights under the fourth_amendment to the u s constitution when it sought and obtained his bcci records petitioner does not have a protected fourth_amendment interest in his bcci records see 447_us_727 425_us_435 see also united_states v mann supra thus petitioner's claim of a fourth_amendment violation fails issue petitioner's unreported income respondent determined that petitioner had unreported income from the sale of aircraft and narcotics_trafficking and unreported interest on that income ’ respondent used the bank_deposits method for the years through and then added certain additional cash or unexplained expenditures_for the years through respondent determined that petitioner had unreported interest from bcci in panama and unreported gain in from the sale of a lear jet for respondent determined that petitioner had unreported income from nationsbank every taxpayer is required to maintain adequate_records of taxable_income see sec_6001 petitioner did not maintain adequate_records from which the amount of his income or federal_income_tax liability could be computed in the absence of such records a taxpayer's income may be reconstructed by any method that in the commissioner's opinion clearly reflects income see sec_446 94_tc_654 the commissioner's method need not be exact but must be reasonable see 348_us_121 the bank_deposits method for computing unreported income has long been sanctioned by the courts see dibleo v commissioner respondent addresses only petitioner's unreported interest_income on brief - -- 96_tc_858 affd 959_f2d_16 2d cir though not conclusive bank_deposits are prima facie evidence of income see 64_tc_651 affd 566_f2d_2 6th cir see also 335_f2d_671 5th cir the bank_deposits method assumes that all money deposited in a taxpayer's bank account during a given period constitutes gross_income 87_tc_74 29_tc_601 where the taxpayer has failed to maintain adequate_records as to the amount and source of his or her income and the commissioner has determined that the deposits are income the taxpayer has the burden of showing that the determination 1s incorrect see rule a 102_tc_632 parks v commissioner supra estate of mason v commissioner supra furthermore the court_of_appeals for the eleventh circuit to which these cases are appealable has accepted the bank_deposits method of income reconstruction see 721_f2d_1514 lith cir citing 577_f2d_1165 5th cir petitioner was engaged in illegal narcotics activities in addition the parties stipulated that in petitioner testified during his criminal trial in florida as follows - - qo did you report any of the money you earned in '78 and '79 a which money are you discussing q illegal money for smuggling dope a absolutely not q so you evaded you sic taxes in '78 and '79 a yes i did qo you also earned interest_income in '78 and '79 from the bank of nova scotia a yes qo you didn't report that interest_income either a no petitioner does not challenge respondent's income reconstruction accordingly respondent's determinations are sustained in addition petitioner stipulated that he did not report interest_income in the years at issue as follows year amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner asserts that during through the time his funds were held by the district_court for the southern district of florida he had no access to the funds or any of the interest earned during that time in 71_tc_371 the court held that it is well settled that income is taxable when it has been actually or constructively received 286_us_417 t t is egually well settled that income is not limited to direct receipt of cash 331_us_1 and payment of a legal_obligation of a taxpayer is income to him even though such income is not actually received by him 279_us_716 47_tc_65 69_tc_675 accordingly the dollar_figure of interest earned on petitioner's funds deposited with the district_court is taxable to petitioner in when it was received by the irs and applied to his unpaid tax assessments issue petitioner's losses petitioner next contends that he suffered various business_losses during the tax years in issue which he never claimed these include funds which petitioner claims were stolen from his panamanian bank accounts and losses on various aircraft and business investments thus petitioner claims there were resulting net operating losses which reduce his tax_liabilities petitioner has the burden of proving both the right to and the amount of the net_operating_loss deductions pursuant to sec_172 see rule a 290_us_111 the taxpayer's burden of establishing his entitlement to a net_operating_loss_deduction includes the burden of substantiation see 65_tc_87 affd per curiam 540_f2d_821 5th cir the court is not bound to accept unverified undocumented testimony of the taxpayer see id at trial the principal evidence presented in support of his claim was petitioner's own discursive testimony petitioner also submitted written narratives to chronicle his losses along with photocopies of certain records we do not find petitioner to be a credible witness and we give his testimony no weight the photocopied records are not sufficient evidence from which the court can determine the amount of and the right to deductions or losses for prior years petitioner has therefore failed to meet his burden_of_proof petitioner is not entitled to the asserted net operating losses for the years in issue issue fraud respondent determined that petitioner is liable for the addition_to_tax for fraud under sec_6653 for the years through and through respondent determined that petitioner is liable for the fraud_penalty pursuant to petitioner concedes that the addition_to_tax for fraud applies for sec_6663 for petitioner asserts that he had a good_faith belief that his plea agreement gave him immunity from civil taxes and thus precludes a finding of fraud sec_6653 as applicable to through imposes an addition_to_tax of percent of the underpayment if any portion of the underpayment is due to fraud for and sec_6653 imposes an addition_to_tax of percent of the underpayment if any portion of the underpayment is due to fraud and sec_6653 imposes an additional_amount equal to percent of the interest with respect to the portion of the underpayment attributable to fraud for and sec_6653 b a imposes an addition_to_tax of percent of the portion of the underpayment attributable to fraud and sec_6653 b b imposes an additional_amount equal to percent of the interest with respect to such portion for sec_6653 imposes an addition_to_tax of percent of the underpayment attributable to fraud for the fraud_penalty imposed under sec_6663 is equal to percent of the portion of the underpayment attributable to fraud for the years through if respondent proves that any portion of the underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud unless petitioner can see supra note establish by a preponderance_of_the_evidence that a portion is not attributable to fraud see sec_6653 b the commissioner has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b parks v commissioner t c pincite first the commissioner must prove that there 1s an underpayment see parks v commissioner supra second the commissioner must show that the taxpayer intended to evade taxes by conduct intended to conceal mislead or otherwise prevent tax collection see 398_f2d_1002 3d cir parks v commissioner supra pincite 80_tc_1111 petitioner has stipulated that he failed to report significant amounts of interest_income in addition he has failed to establish that these amounts are offset by unreported deductions therefore we conclude that respondent has presented sufficient evidence that petitioner underpaid his taxes for the years in issue next respondent must prove by clear_and_convincing evidence that petitioner had fraudulent intent see parks v commissioner supra pincite fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing see 829_f2d_828 9th cir affg tcmemo_1986_223 the existence of fraud is a question of fact to be resolved upon consideration of the entire record see -- - dileo v commissioner t c pincite fraud is never presumed and must be established by independent evidence of fraudulent intent see edelson v commissioner supra the commissioner may prove fraud by circumstantial evidence because direct evidence of the taxpayer's intent is rarely available see 79_tc_995 affd per curiam 748_f2d_331 6th cir the courts have developed a number of objective indicators or badges_of_fraud such as a pattern of substantial understatements of income inadequate books_and_records implausible or inconsistent explanations of behavior engaging in illegal activities failure to cooperate with tax authorities concealing assets and dealing in excessive amounts of cash see 796_f2d_303 9th cir affg tcmemo_1984_601 451_f2d_197 3d cir affg tcmemo_1970_37 we consider all the facts and circumstances of each case to decide whether fraudulent intent is present see 98_tc_511 91_tc_874 upon examination of the entire record we conclude that petitioner's underpayments of federal income taxes for the years through and through are attributable to fraud furthermore petitioner has not established that any portions of the underpayments are not attributable to fraud a pattern of consistent underreporting of income for several years especially when accompanied by other circumstances showing intent to conceal such as illegal narcotics_trafficking is strong evidence of fraud see 348_us_121 patton v commissioner f 2d 5th cir affg tcmemo_1985_148 estate of mazzoni v commissioner supra 250_f2d_242 5th cir affg on this issue and remanding tcmemo_1956_178 petitioner consistently underreported his income petitioner failed to keep adequate_records a badge of fraud see bradford v commissioner supra 595_f2d_1189 9th cir affg tcmemo_1976_15 petitioner's testimony was not credible petitioner's claim that he had a good_faith belief that his plea agreement gave him prospective civil tax immunity is unpersuassive petitioner was convicted of criminal_tax_evasion for a year that postdated his plea agreement it may be inferred that the jury found that his violation of the reporting requirements of the code for that year was willful cf united_states v harvey f 2d pincite n petitioner's engaging in illegal drug activities is evidence that he intended to evade tax see bradford v commissioner supra pincite patton v commissioner supra petitioner did not cooperate with respondent's examining agents instead petitioner refused to provide any of his banking and corporate records and attempted to transfer his funds from the cayman islands to other secret accounts in panama a taxpayer's failure to cooperate with the commissioner's examining agents is a badge of fraud see bradford v commissioner supra concealing assets is evidence of fraud see id petitioner's home automobile and various other assets were held by corporations in order to conceal ownership extensive dealing in large amounts of cash as petitioner did also constitutes evidence of fraud see estate of mazzoni v commissioner supra we conclude that the record contains clear_and_convincing evidence of petitioner's intent to conceal mislead or otherwise prevent the collection_of_taxes on the unreported income for the years in issue we hold that the understatements of tax attributable to the unreported income were due to fraud accordingly we sustain respondent's determination that petitioner is liable for additions to tax and a penalty for fraud ’ issue addition_to_tax under sec_6654 respondent determined an addition_to_tax under sec_6654 for underpayment of individual estimated_tax for the years through and through respondent stipulated that petitioner filed federal_income_tax returns for the years through petitioner did not file federal_income_tax returns for the years through the commissioner's determinations are presumptively correct and the taxpayer bears the burden of proving otherwise see rule a welch v helvering u s pincite petitioner did not address this issue and has therefore failed to meet his burden accordingly we sustain the addition_to_tax under sec_6654 for the years through we do not sustain however the additions to tax pursuant to sec_6654 for the years through it was stipulated that petitioner filed federal_income_tax returns for those years therefore we lack jurisdiction over the additions to tax pursuant to sec_6654 for the years through see sec_6662 b redesignated sec_6665 7on the basis of this holding the period of limitations has not expired for any year in which it would otherwise be in issue issue addition_to_tax under sec_6661 respondent determined an addition_to_tax under sec_6661 for the years and for returns due after date but before date sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position or has substantial_authority for the tax treatment of an item see sec_6661 sec_1 a income_tax regs petitioner again bears the burden of showing that he is not subject_to the addition_to_tax determined by respondent see rule a 107_tc_18 petitioner has presented no evidence to show that respondent erroneously determined the addition_to_tax under sec_6661 accordingly we hold that petitioner is liable for the addition_to_tax under sec_6661 for and issue addition_to_tax under sec_6651 a respondent determined an addition_to_tax under sec_6651 for failure_to_file a timely return for sec_6651 provides for an addition_to_tax for failure_to_file a timely return the addition_to_tax is equal to percent of the amount_required_to_be_shown_as_tax on the return with an additional percent for each additional month or fraction thereof during which the failure continues not exceeding percent in the aggregate a taxpayer may avoid the addition_to_tax by establishing that the failure_to_file a timely return was due to reasonable_cause and not willful neglect see rule a 469_us_241 petitioner did not address this issue accordingly we sustain respondent's determination of an addition_to_tax under sec_6651 for to reflect the foregoing appropriate orders will be issued and decisions will be entered under rule
